department of the treasury internal_revenue_service washington d c t a x e x e m a t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date date uil employer_identification_number legend a b c d e x dear concerning the proposed reorganization between a b and c facts a was incorporated in x as a non-member nonprofit corporation under the laws of the state of e a has been recognized as an organization described in sec_501 of the internal_revenue_code and as a supporting_organization classified under sec_509 a provides management consolidated administration data processing services budgeting accounting and administrative services to b and c a also provides marketing services for all of a’s related entities a charges administrative fees for those services at cost which will not exceed the market rate for such services a is managed by its board_of directors board a will only manage related_organizations that it will fully control through its board b was incorporated as a member nonprofit corporation under the laws of the state of e b has been recognized as an organization described in sec_501 of the code and as a hospital classified under sec_509 and sec_170 b provides specialized healthcare in the areas of rehabilitation arthritis treatment and specialized psychiatric care both for geriatric patients and for children and adolescents b also provides hospice and home this is in reply to the ruling_request submitted by your authorized representative health care services for patients in the community b is managed by its board_of trustees board a’s membership is composed of its board c was incorporated as a non-member nonprofit corporation under the laws of the state of e b has been recognized as an organization described in sec_501 of the code and as a supporting_organization under sec_509 c raises funds for b and is controlled by b c is managed by its board_of directors board over the past year a b and c have reviewed their structures and interactions recent events in the exempt_organization sector prompted an examination of the way that governance of these organizations should be conducted the examination particularly focused on the inefficient current organizational structure and methods for b to enable it to better fulfill its charitable ie health care purpose therefore the organizations propose to reorganize as described below reorganization a will function as the sole member of b and will control b and c as well as any additional entities that may be added to this group of related_organizations in the future a will elect the members of the boards of b and c and a will always have the right to appoint a majority of the members of the board_of all of a’s subsidiaries b’s articles of incorporation articles will be restated to change its name to d and to provide a will be the sole member of b a will elect all the board members of b b’s board will always be composed of a majority of members from a and a must approve any amendments to b’s articles and bylaws before they can become effective c’s articles and bylaws will be restated in the same manner to provide for the same control relationship by a b will provide the initial operating capital to a the costs incurred by a in providing services to b and c will be allocated to b and c based upon each entity’s relative budgets in order to provide a proper matching of revenue and expenses there will be no profit involved in the allocation of those costs which will primarily consist of wages and benefits after the reorganization b and c will continue to have the same purposes and conduct the same activities as before the reorganization the organizations anticipate several benefits from the reorganization these include ease of managing the existing members of the group of related_organizations and cost savings via a more efficient system which will also slow the increase in community healthcare costs the reorganization will also facilitate the expansion of programs and services through additional entities which may be added in the future the long range plan of b is to add lines of services that will expand the types of care it can offer to its patients and to the community ruling requested the reorganization will not result in unrelated_business_taxable_income to a under sec_511 through sec_514 of the code law sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived from any unrelated_trade_or_business which it carries on regularly sec_512 of the code excludes from unrelated_business_taxable_income rents_from_real_property sec_513 of the code defines the term unrelated_trade_or_business as one that is not substantially related to the exercise or performance by an organization of its charitable purpose or function constituting the basis for its exemption sec_512 of the code excludes from unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than a inventory or b property_held_primarily_for_sale to customers in the ordinary course of a trade business sec_514 of the code requires that with respect to each debt-financed_property a proportion of the income derived from an unrelated_trade_or_business be included in gross_income sec_514 of the code excludes from the term debt-financed_property the income from which must otherwise be included in gross_income property that is substantially related to the exercise or performance of the organization's charitable function sec_1_513-1 of the regulations state that a trade_or_business is related to a will not receive any consideration in connection with the reorganization involving b and exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and it is substantially related for the purpose of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes analysis c in addition following the reorganization a will provide essential services to b and c services that are necessary to the effective operations of b as a provider of hospital services and of c as a fundraiser since these services have a substantial causal relationship to the achievement of a’s exempt_purpose within the meaning of sec_1_513-1 of the regulations a’s provision of these services do not constitute an unrelated_trade_or_business ruling sec_511 through sec_514 of the code the reorganization will not result in unrelated_business_taxable_income to a under this ruling is based on the understanding there will be no material changes in the facts this ruling is directed only to the organization that requested it sec_6110 of this ruling does not address the applicability of any section of the code or regulations to upon which it is based the facts submitted other than with respect to the sections described the code provides it may not be used or cited by others as precedent after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice telephone number are shown in the heading of this letter if you have any questions about this ruling please contact the person whose name and this ruling will be made available for public inspection under sec_6110 of the code in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative enclosure notice sincerely steven b grodnitzky manager exempt_organizations technical group
